EXHIBIT 10.1


RENASANT BANK
EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into
by and between Curtis J. Gabardi (“Executive”) and Renasant Bank, a financial
institution with its principal place of business in Tupelo, Mississippi (the
“Bank”).


1.    Effectiveness. This Agreement shall be effective as of the “Effective
Time,” as defined in that certain Agreement and Plan of Merger by and among
Renasant Corporation (the “Company”), the Bank, Metropolitan BancGroup, Inc. and
Metropolitan Bank (the Metropolitan entities collectively, the “Metropolitan
Entities”) dated as of January 17, 2017 (the “Merger Agreement”), provided that
if the Effective Time shall not occur as contemplated under the Merger
Agreement, this Agreement shall be deemed void and of no force and effect.


2.    Employment; Term and Renewal:


2.1    Position. The Bank shall employ and retain Executive as its President,
Chief Banking Officer, or in such other capacity or capacities as shall be
mutually agreed upon, from time to time, by Executive and the Bank, and
Executive agrees to be so employed, subject to the terms and conditions set
forth herein. Executive’s duties and responsibilities shall be those assigned to
him, from time to time, by the Bank and shall include such duties as are the
type and nature normally assigned to similarly situated officers of a financial
institution of the size, type and stature of the Bank. Executive shall report to
the Chief Executive Officer of the Bank.


2.2    Full Time and Attention. During the Employment Term (as defined below),
Executive shall devote his full time, attention and energies to the business of
the Bank and will not, without the prior written consent of the Bank’s Chief
Executive Officer, be engaged (whether or not during normal business hours) in
any other business or professional activity, whether or not such activities are
pursued for gain, profit or other pecuniary advantage. Notwithstanding the
foregoing, Executive shall not be prevented from: (a) engaging in any civic or
charitable activity for which Executive receives no compensation or other
pecuniary advantage; (b) investing his personal assets in businesses which do
not compete with the Bank, provided that such investment is solely that of an
investor; or (c) purchasing securities in any corporation whose securities are
regularly traded on an established market, provided that such purchases will not
result in Executive owning beneficially at any time 5% or more of the equity
securities of any corporation engaged in a business competitive with that of the
Company or the Bank and Executive’s investment is solely that of an investor.


2.3    Term; Renewal. Executive’s employment under this Agreement shall commence
as of the Effective Date and shall terminate on the two-year anniversary thereof
(the “Initial Term”). At the end of the Initial Term and on each anniversary of
such date thereafter (each a “Renewal Date”), this Agreement shall be
automatically extended for an additional one-year period (a “Renewal Term”),
unless either party shall provide written notice to the other that this
Agreement shall not be extended, such notice to be provided not less than 60
days prior to any Renewal Date or the expiration of the Initial Term, as the
case may be (the Initial Term and any Renewal Term referred to as Executive’s
“Employment Term”).


3.    Compensation and Benefits:


3.1    Base Compensation. The Bank shall pay Executive an annual salary in an
amount of $425,000, which amount shall be prorated and paid in equal
installments in accordance with the Bank’s


1



--------------------------------------------------------------------------------

EXECUTION DOCUMENT






regular payroll practices and policies (Executive’s “Base Compensation”). Such
compensation shall be reviewed and may be adjusted no less often than annually;
provided that such compensation shall not be reduced unless part of a reduction
applicable to all or substantially all similarly situated executives.


3.2    Benefits and Perquisites. Executive shall further be eligible to receive
the following benefits and perquisites:


a.
Participation in the Company’s Performance Based Rewards Plan, as the same may
be amended, restated or replaced from time to time (the “PBRP”);



b.
Grants and awards under the Company’s 2011 Long-Term Incentive Compensation
Plan, as the same may be amended, restated or replaced from time to time (the
“LTIP,” which reference shall include the terms of any individual incentive
agreement issued thereunder);



c.
Not less than four weeks of paid annual leave, subject to the Bank’s standard
policies and practices, with usage, forfeiture, and accrual determination in
accordance with such policies and practices;



d.
A transportation benefit to be paid monthly in the amount of $1,000, which the
parties agree shall be sufficient to compensate Executive for his ownership or
lease of a vehicle, including the cost of maintenance, insurance, repairs and
fuel with respect thereto;



e.
Reimbursement or payment of dues and capital assessments for membership in the
country club designated by Executive; provided that if any bond or capital or
similar payment made by the Bank is repaid to Executive, Executive shall
promptly remit to the Bank the amount thereof; and



f.
Reimbursement for such reasonable and necessary expenses as are incurred by
Executive in carrying out his duties hereunder, consistent with the Bank’s
standard policies and annual budget. The Bank’s obligation to reimburse
Executive hereunder shall be contingent upon the timely presentment by Executive
of an itemized accounting of such expenditures in accordance with the Bank’s
policies.



Executive may be further eligible to participate in such plans, policies, and
programs as may be maintained, from time to time, by the Company, the Bank or
their affiliates for the benefit of executives or employees, including, without
limitation, any nonqualified deferred compensation or similar executive benefit
plans, fringe benefit plans, profit sharing, life insurance and group medical
and other welfare benefit plans. Any such participation shall be determined in
accordance with the specific terms and conditions of the documents evidencing
any such plans, policies, and programs. Executive agrees that nothing contained
herein shall be deemed to require the Company, the Bank or any affiliate thereof
to maintain any particular plan, policy, or program for any particular period,
and nothing shall be deemed to prohibit the amendment, modification, replacement
or termination of any such plan, policy or program. References herein to a plan,
policy or program or arrangement shall be deemed to include and refer to any
amendment or successor thereto or replacement thereof.


3.3    Retention Award. In further consideration of the services to be rendered
by Executive hereunder, Executive shall be awarded 5,000 shares of common stock
issued by Renasant Corporation, $5.00 par value per share, subject to the
limitations and restrictions set forth on Exhibit A hereto.




2



--------------------------------------------------------------------------------

EXECUTION DOCUMENT






4.    Executive’s Separation From Service:


4.1    Condition Precedent. Except for the payment of the Mandated Amounts (as
defined below), as a condition of the receipt of any payment or the provision of
any benefit described in this Section 4, Executive shall timely execute and
deliver to the Bank a waiver and release, substantially in form attached hereto
as Exhibit B, subject to such modification as the Bank may deem necessary or
appropriate, from time to time (a “Release”), which shall be provided to
Executive not later than on the Executive’s Separation Date (as defined in
Section 4.2). Any payments to be made prior to the time such Release is
effective and becomes irrevocable shall be accumulated and paid as soon as
administratively practicable after the Release becomes effective and
irrevocable, and any benefits to be provided during such time may be continued
at Executive’s expense with Executive entitled to receive reimbursement of such
expenses as soon as administratively practicable after the Release becomes
effective and irrevocable, provided, however, that if the period for executing
and delivering such Release and such Release becoming irrevocable spans more
than one calendar year, no payments or reimbursements may be made until the
subsequent calendar year.


4.2    Separation on Account of Death or Disability. If Executive dies or
becomes Disabled, this Agreement and Executive’s employment hereunder shall
terminate (the date of such termination for any reason described herein,
Executive’s “Separation Date”), and the Company shall pay to Executive (or to
his estate): (a) the Mandated Amounts; and (b) any Accrued Cash Bonus.


As used herein, the “Mandated Amounts” shall consist of: (a) any Base
Compensation accrued but unpaid as of Executive’s Separation Date; (b) any
amount that is accrued, vested and not otherwise subject to forfeiture under any
separate employee or executive benefit plan, policy or program in which
Executive participated or was covered as of his Separation Date; (c) any amount,
other than an Accrued Cash Bonus, that is not subject to forfeiture and is
subject to payment under the LTIP or PBRP in accordance with the terms thereof;
and (d) any additional amounts or benefits required by law to be provided, which
cannot be waived. Payment or provision of the Mandated Amounts shall be made at
the time or times and in the form prescribed under the applicable governing
documents or in accordance with governing law, as the case may be.


As used herein, the term “Accrued Cash Bonus” shall mean the amount payable, if
any, under the PBRP for the most recently completed fiscal year preceding the
year in which Executive’s Separation Date occurs, which amount has not been paid
as of Executive’s Separation Date; such amount, if any, shall be paid at the
time such bonuses are ordinarily paid under the PBRP.


As used herein, the term “Disabled” or “Disability” or words of similar import
shall mean that Executive is: (a) unable to engage in any substantial gainful
activity due to a medically-determinable physical or mental impairment that can
be expected to result in death or to last for a continuous period of at least 12
months, as determined by a physician appointed by the Bank or reasonably
satisfactory to the Bank; (b) receiving benefits under the Bank’s or an
affiliate’s separate long-term disability plan for a period of at least three
months as a result of a medically-determinable physical or mental impairment; or
(c) has been determined eligible to receive Social Security disability benefits.


4.3    Involuntary Separation for Cause. This Agreement may be terminated and
Executive’s employment hereunder may be involuntarily separated by the Bank on
account of Cause. In the event of a separation for Cause hereunder, the Bank
shall provide written notice to Executive, including a description of the
specific reasons for its determination of Cause and any cure period that may be
available to remedy the events giving rise to such determination. As of
Executive’s Separation Date, which may be the date on


3



--------------------------------------------------------------------------------

EXECUTION DOCUMENT






which such notice is provided to Executive or the date on which the Bank
reasonably determines that the events giving rise to Cause have not been cured
to its reasonable satisfaction (to the extent a cure period has been provided in
the discretion of the Bank), the Bank shall pay or provide to Executive the
Mandated Amounts and shall have no further obligation hereunder.


As used herein, the term “Cause” shall mean and be deemed to have occurred if
Executive:


a.
Commits an intentional act of fraud, embezzlement or theft in the course of his
employment or otherwise engaged in any intentional misconduct, which is
materially injurious to the financial condition or business reputation of the
Company or the Bank;



b.
Commits intentional damage to the property of the Company or the Bank, which is
materially injurious to the financial condition or business reputation of the
Company or the Bank;



c.
Is indicted for the commission of a felony or a crime involving moral turpitude;



d.
Willfully and substantially refuses to perform the essential duties of his
position, which has not been cured within 30 days following written notice by
the Bank;



e.
Commits a material breach of this Agreement, which has not been cured within 30
days following written notice by the Bank;



f.
Intentionally or recklessly violates any material provision of any code of
ethics, code of conduct or equivalent code or policy of the Company or the Bank
applicable to him; or



g.
Intentionally or recklessly violates any material provision of the
Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any of the rules adopted by the Securities and
Exchange Commission or any other governmental agency implementing the provisions
of these laws.



No act or failure to act on the part of Executive shall be deemed “intentional”
if it is due primarily to an error in judgment or negligence, but will be deemed
“intentional” only if done or omitted to be done by Executive not in good faith
and without reasonable belief that his action(s) or omission(s) are in the best
interest of the Company, the Bank or an affiliate thereof.


4.4    Executive’s Constructive Termination. Executive may terminate this
Agreement and his employment hereunder on account of Constructive Termination.
In such event, the Company shall pay or provide to Executive:


a.
The Mandated Amounts.



b.
Any Accrued Cash Bonus.



c.
A cash payment in an aggregate amount equal to: (i) Executive’s Base
Compensation in effect prior to his Separation Date, determined without regard
to any reduction thereof giving rise to Executive’s Constructive Termination,
for the remainder of the Employment Term but not less than 12 months; and (ii)
Executive’s target bonus payable under the PBRP for the year in which
Executive’s Separation Date occurs, prorated to reflect Executive’s period



4



--------------------------------------------------------------------------------

EXECUTION DOCUMENT






of service during such year; such aggregate amount to be paid in the form of a
single-sum not more than 60 days following Executive’s Separation Date.


d.
The vesting or settlement of any outstanding grant or award under the LTIP that
would otherwise vest or be deemed free of restriction on account of an
involuntary termination of employment, without Cause, as if Executive’s
Construction Termination hereunder constitutes such an event.



e.
If Executive and/or his dependents timely elect to continue coverage under any
group medical, dental or vision plan maintained by the Bank, in accordance with
Section 4980B(f)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”) (other than a health flexible spending account under a self-insured
medical reimbursement plan described in Code Section 125), the amount of the
applicable continuation coverage premium therefore, payable on the first day of
each month, for the lesser of 18 months or the actual period of such coverage as
determined in accordance with Code Section 4980B.



As used herein, the term “Constructive Termination” shall mean:


a.
A material reduction (other than a reduction in pay uniformly applicable to
similarly situated executives) in the amount of Executive’s Base Compensation;



b.
A material reduction in Executive’s authority, duties or responsibilities from
those contemplated in Section 2.1 of this Agreement; provided that a reduction
in title, unaccompanied by a material reduction in actual authority, duties, or
responsibilities shall not give rise to a Constructive Termination hereunder;



c.
A material breach of this Agreement by the Bank;



d.
A requirement by the Bank that Executive shall change the location of his
primary place of employment to a location more than 30 miles from the Jackson,
Mississippi metropolitan statistical area; or



e.
Any attempt on the part of the Bank to require Executive to perform (or omit to
perform) any act or to engage (or omit to engage) in any conduct that would
constitute illegal action or inaction on the part of Executive.



No event or condition described in this Section 4.4 shall be deemed to
constitute a Constructive Termination unless: (a) Executive promptly gives
written notice of his objection to such event or condition, which notice shall
be provided no later than 30 days after Executive first knows, or should first
know, of its occurrence; (b) such event or condition is not reasonably corrected
by the Bank promptly after receipt of such notice, but in no event more than 30
days thereafter; and (c) Executive thereafter separates from service, such
separation occurring not more than 30 days following the expiration of the
30-day correction period described in subparagraph (b) hereof.


4.5    Involuntary Separation by the Bank, Without Cause. The Bank may terminate
this Agreement and involuntarily separate Executive’s employment hereunder,
without Cause, upon 60 days’ prior written notice to Executive, or such shorter
period as may be agreed upon by Executive and the Bank. In such event, the Bank
shall provide to Executive those amounts and benefits described in Section 4.4
hereof, as if Executive’s Constructive Termination had occurred.


5



--------------------------------------------------------------------------------

EXECUTION DOCUMENT








4.6    Separation by Executive. Executive may terminate this Agreement and
separate from service hereunder, other than on account of Constructive
Termination, upon 60 days’ prior written notice to the Bank, or such shorter
period as may be agreed upon by the Bank and Executive. In such event, the Bank
shall pay or provide the Mandated Amounts and shall have no further obligation
hereunder.


4.7    Expiration of Agreement. If this Agreement shall expire by notice of
nonrenewal in accordance with Section 2 hereof and:


a.
Executive shall contemporaneously separate from service: (i) if such notice is
furnished by the Bank during the five-year period following the Effective Date,
the Bank shall pay or provide to Executive the amounts and benefits described in
Section 4.5 hereof, as if such separation was involuntary without Cause; or (ii)
if such notice is furnished by the Bank after the expiration of such period, or
at any time by Executive, he shall be paid or provided the Mandated Amounts.



b.
Executive shall continue to perform services for the benefit of the Company, he
shall thereafter be deemed an “at will” employee.



In either such event, the rights and obligations of the parties hereunder shall
cease, except to the extent provided in Section 7.14 hereof.


4.8    Return of Property. Upon termination or expiration of this Agreement and
the employment of Executive hereunder for any reason, Executive or his estate
shall promptly return to the Bank all of the property of the Bank and its
affiliates, including, without limitation, equipment, computers, mobile
telephones, software, credit cards, manuals, customer lists, financial data,
letters, notes, notebooks, reports and copies of any of the above and any
Confidential Information (as defined below) in the possession or under the
control of Executive, regardless of the form in which maintained.


5.    Change In Control:


5.1    Condition Precedent. Except for the payment of the Mandated Amounts, as a
condition of the receipt of any payment or the provision of any benefit
hereunder, Executive shall timely execute and deliver to the Bank a Release,
which shall be provided to Executive not later than on the Executive’s
Separation Date (as defined in Section 4.2). Executive shall further acknowledge
and agree that any payment or benefit under this Section 5 shall be in lieu of,
and not in addition to, any severance payment, separation pay or other benefit
or cash award payable to Executive on account of his separation from service,
whether under this Agreement or otherwise, such that there shall be no
duplication of payments or benefits hereunder. Any payments to be made prior to
the time such Release is effective and becomes irrevocable shall be accumulated
and paid as soon as administratively practicable after the Release becomes
effective and irrevocable, and any benefits to be provided during such time may
be continued at Executive’s expense with Executive entitled to receive
reimbursement of such expenses as soon as administratively practicable after the
Release becomes effective and irrevocable, provided, however, that if the period
for executing and delivering such Release and such Release becoming irrevocable
spans more than one calendar year, no payments or reimbursements may be made
until the subsequent calendar year.


5.2    Executive’s Separation From Service Following a Change in Control. If
Executive separates from service during the 24-month period following a Change
in Control (as defined in the LTIP),


6



--------------------------------------------------------------------------------

EXECUTION DOCUMENT






either involuntarily without Cause, or on account of his Constructive
Termination, the Bank shall pay or provide to Executive:


a.
The Mandated Amounts.



b.
Any Accrued Cash Bonus.



c.
A cash payment equal to two times the aggregate of Executive’s: (i) Base
Compensation in effect prior to the Change in Control, determined without regard
to any reduction thereof giving rise to Constructive Termination; and (ii)
average bonus paid under the PBRP with respect to the Company’s two whole fiscal
years preceding such Change in Control; such aggregate amount to be paid in the
form of a single-sum not more than 60 days following Executive’s Separation
Date.



d.
If Executive and/or his dependents timely elect to continue group medical,
dental or vision coverage within the meaning of Code Section 4980B(f)(2) with
respect to a plan sponsored by the Bank (other than a health flexible spending
account under a self-insured medical reimbursement plan described in Code
Section 125), the amount of the applicable continuation coverage premium
therefore, payable on the first day of each month, for the lesser of 18 months
or the period of such coverage as determined in accordance with Code Section
4980B.



e.
Any outstanding award or grant shall vest, or be deemed free of restriction or
otherwise settled as provided under the terms the LTIP.



5.3    Limitation. Notwithstanding any provision of this Agreement to the
contrary, if the aggregate of all payments and benefits due to Executive
hereunder, including any payment or benefit provided to Executive under a
separate plan or arrangement (collectively, the “Aggregate Payments”) would
result in any such payment being a “parachute payment” within the meaning of
Code Section 280G, such payments shall be reduced to the minimum extent
necessary (but in no event to less than zero) so that no portion of such
payments and benefits, as so reduced, shall be deemed to constitute an “excess
parachute payment.” For this purpose:


a.
The determination of whether any reduction in the Aggregate Payments is required
hereunder shall be made at the expense of the Bank and by the Bank’s independent
accountants or another independent accountant agreed upon by Executive and the
Bank.



b.
In the event that any portion of the Aggregate Payments is required to be
reduced hereunder, then the reduction shall occur in the following order: (i)
reduction of the amount payable under Section 5.2c hereof; (ii) reduction of
Accrued Cash Bonus; and (iii) forfeiture of any grant or award under the LTIP.
Within any of the foregoing categories, a reduction shall occur first with
respect to amounts that are not deemed to constitute “deferral of compensation”
within the meaning of and subject to Code Section 409A (“Nonqualified Deferred
Compensation”) and then with respect to amounts that are treated as Nonqualified
Deferred Compensation, with such reduction being applied in each case to the
payments in the reverse order in which they would otherwise be made (that is,
later payments shall be reduced before earlier payments).



6.    Limitations On Activities:


7



--------------------------------------------------------------------------------

EXECUTION DOCUMENT








6.1    Consideration for Limitation on Activities. Executive acknowledges that
the execution of this Agreement constitutes consideration for the covenants
contained herein, the sufficiency of which is hereby acknowledged by Executive.


6.2    Confidential Information. Executive recognizes and acknowledges that
during the Employment Term and at all times thereafter, Executive will have
access to or possess confidential, proprietary, non-public information
concerning the Company, the Bank, their affiliates, and their predecessors,
including but not limited to the Metropolitan Entities (collectively, the
“Protected Entities”), whether or not considered a “trade secret” under
applicable law (“Confidential Information”), which may include, without
limitation: (a) books, records and policies relating to operations, finance,
accounting, personnel and management; (b) information related to any business
entered into by the Protected Entities; (c) credit policies and practices,
databases, customer and prospective customer lists, depositor and prospective
depositor lists, and information obtained on competitors and tactics; (d)
various other non-public trade or business information, including business
opportunities and expansion or acquisition strategies, marketing, business
diversification plans, methods and processes; and (e) retail marketing and
operating policies and practices, including without limitation, policies and
practices concerning the identity, solicitation, acquisition, management, resale
or cancellation of unsecured or secured credit card accounts, loan or lease
accounts, other accounts relating to consumer products and services and
depository arrangements.


Executive agrees that Confidential Information is the property of and owned by
the Bank and the Company. Executive further agrees that he will not, whether
during the Employment Term or at any time afterwards, make any independent use
of, or disclose to any other person or organization, any Confidential
Information, except: (a) as may be customarily required in the course of his
employment with the Bank; (b) as may be expressly authorized by the Bank; (c) as
may be required by law or legal process, provided that Executive shall furnish
to the Bank not less than five business days prior to such disclosure, or such
shorter period as may be necessitated by facts and circumstances, written notice
of such law or process, including a copy of all relevant documents, and shall
cooperate with the Bank to object to or to limit such disclosure or to place
such disclosure under seal; or (d) if and to the extent such information shall
have become public information, other than on account of Executive’s breach of
this covenant. Notwithstanding the foregoing, subsection (c) shall not limit
Executive’s ability to communicate with any government agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
government agency, including providing documents or other information, without
notice to the Bank or the Company.
   
6.3    Non-Solicitation. Executive agrees that during the two-year period
commencing on his Separation Date (regardless of the reason therefore), he shall
not, directly or indirectly, for his own benefit, on behalf of another, or to
the Bank or the Company’s detriment:


a.
Solicit for any business purpose, hire or offer to hire, or participate in the
business solicitation or hiring of, any officer or employee of a Protected
Entity, including officers and employees of the Bank, during the 24-month period
preceding Executive’s Separation Date;



b.
Persuade, or attempt to persuade, in any manner any officer, employee, agent or
consultant of a Protected Entity to discontinue any relationship with a
Protected Entity; or



c.
Solicit or divert, or attempt to solicit or divert, any customer or depositor of
the Bank, as determined during the 24-month period preceding Executive’s
Separation Date, including any prospective or potential customer or depositor of
the Bank with respect to which the Bank has expended material efforts to solicit
before his Separation Date.



8



--------------------------------------------------------------------------------

EXECUTION DOCUMENT








6.4    Non-Competition. Executive agrees that he shall not, for a period of two
years following his Separation Date in respect of a separation described in
Section 5.2 hereof, or for a period of one year following his Separation Date in
respect of any other reason therefore, whether as an employee, officer,
director, shareholder, owner, partner, joint venturer, independent contractor,
consultant or in another managerial capacity, engage in the Banking Business
within the Restricted Area. For purposes of this Section 6.4, the term “Banking
Business” shall mean the management and/or operation of a retail bank or other
financial institution, securities brokerage, or insurance agency or brokerage.
The term “Restricted Area” shall mean area within the 50-mile radius of any
geographic location in which the Bank has a substantial branch or office on
Executive’s Separation Date. The parties agree that Executive’s ownership of not
more than 5% of the equity securities of any financial institution shall not
constitute a breach of this covenant, provided that Executive is solely an
investor with respect thereto.


6.5    Business Reputation. Executive agrees that during the Employment Term and
at all times thereafter, he shall refrain from making or publishing any adverse,
untrue or misleading statement which has, or may reasonably be anticipated to
have, the effect of demeaning the name or business reputation of the Company or
the Bank, except to the extent true and required by law or legal process.


6.6    Reformation. The parties agree that each of the covenants set forth
herein is intended to constitute a separate restriction. Should any covenant be
declared invalid or unenforceable, such covenant shall be deemed severable from
and shall not affect the remainder thereof. The parties further agree that each
of the covenants contained herein is reasonable in both time and geographic
scope. If and to the extent a court of competent jurisdiction or an arbitrator,
as the case may be, determines that any of the covenants is unreasonable, then
it is the intention of the parties that such covenant or covenants be enforced
to the fullest extent that such court or arbitrator deems reasonable and that
this Agreement shall be deemed reformed to the extent necessary to permit such
enforcement.


6.7    Remedies.  In the event of a breach or threatened breach by Executive of
the provisions of this Section 6, Executive agrees that the Bank shall be
entitled to seek a temporary restraining order or a preliminary injunction
without the necessity of posting bond in connection therewith, whether in a
court of law or by means of arbitration, in the Bank’s discretion. Nothing
contained herein shall be construed as prohibiting the Bank from pursuing any
other remedy available to it for such breach or threatened breach, whether in
law or equity, including the recovery of damages from Executive.


Executive further agrees that upon the issuance of a temporary restraining
order, the Bank may, in its discretion, suspend any payments or benefits due to
Executive or his dependents under this Agreement; provided that such payments
shall be resumed when the Bank reasonably determines that such breach or
threatened breach has been corrected or cured, to the extent that such breach is
susceptible of correction or cure. The Bank shall provide to Executive written
notice of the events giving rise to Executive’s breach or threatened breach of
the provisions of this Agreement, including a statement as to whether the Bank
reasonably believes that such breach or threatened breach is susceptible of
cure, at least two business days before seeking a temporary restraining order
hereunder. Thereafter, Executive may correct such breach or threatened breach to
the reasonable satisfaction of the Bank; provided that if Executive fails to
correct such breach or threatened breach within such two-day period, nothing
contained herein shall preclude or delay the Bank’s ability to seek a temporary
restraining order hereunder.




9



--------------------------------------------------------------------------------

EXECUTION DOCUMENT






7.    Miscellaneous:


7.1    Mitigation Not Required. As a condition of any payment hereunder,
Executive shall not be required to mitigate the amount of such payment by
seeking other employment or otherwise, nor will any profits, income, earnings or
other benefits from any source whatsoever create any mitigation, offset,
reduction or any other obligation on the part of Executive under this Agreement.


7.2    Enforcement of This Agreement. In addition to the equitable remedies
provided under Section 6 hereof, which need not be exclusively resolved by
arbitration in the discretion of the Bank, in the event that any legal dispute
arises in connection with, relating to, or concerning this Agreement, or in the
event of any claim for breach or violation of any provision of this Agreement,
Executive agrees that such dispute or claim will be resolved by arbitration. Any
such arbitration proceeding shall be conducted in accordance with the rules of
the American Arbitration Association (“AAA”) concerning the resolution of
employment disputes. Any such dispute or claim will be presented to a single
arbitrator selected by mutual agreement of the Executive and the Bank (or the
arbitrator will be selected in accordance with the rules of the AAA). All
determinations of the arbitrator will be final and binding upon the Executive
and the Bank. Except as provided in Section 7.3 hereof, each party to the
arbitration proceeding will bear its own fees and costs in connection with such
arbitration proceedings, except that unless otherwise paid by the Bank in
accordance with such section, the costs and expenses of the arbitrator will be
divided evenly between the parties. The venue for any arbitration proceeding and
for any judicial proceeding related to this arbitration provision (including a
judicial proceeding to enforce this provision) will be in Jackson, Mississippi.


7.3    Attorneys’ Fees. In the event any dispute in connection with this
Agreement arises with respect to obligations of Executive or the Bank, as the
case may be, the successful or prevailing party shall be entitled to recover its
reasonable attorneys’ fees, costs, and all expenses incurred in that action or
proceeding.


7.4    No Set-Off or Defense. There shall be no right of set‑off or counterclaim
in respect of any claim, debt or obligation against any payment to Executive
provided for in this Agreement. Executive’s claim that the Bank has breached
this Agreement shall not constitute a justification or defense for Executive’s
breach of any provision hereof.


7.5    Assistance with Litigation. For a period of two years after his
Separation Date, Executive will furnish such information and provide such
assistance as may be reasonably necessary in connection with any litigation in
which the Bank (or an affiliate) is then or may become involved, without the
payment of a fee or charge, except reimbursement of his direct expenses.


7.6    Headings. Section and other headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


7.7    Entire Agreement. This Agreement constitutes the final and complete
understanding and agreement among the parties hereto with respect to the subject
matter hereof, and there are no other agreements, understandings, restrictions,
representations or warranties among the parties other than those set forth
herein. Executive acknowledges that this Agreement replaces in their entirety
any prior agreements between Executive and the Company, the Bank or an affiliate
thereof, including any predecessor thereto, concerning the subject covered by
this Agreement.


7.8    Amendments. This Agreement may be amended or modified at any time in any
or all respects, but only by an instrument in writing executed by the parties
hereto.


10



--------------------------------------------------------------------------------

EXECUTION DOCUMENT








7.9    Choice of Law. The validity of this Agreement, the construction of its
terms, and the determination of the rights and duties of the parties hereto
shall be governed by and construed in accordance with the internal laws of the
State of Mississippi applicable to contracts made to be performed wholly within
such state, without regard to the choice of law provisions thereof.


7.10    Notices. All notices and other communications under this Agreement must
be in writing and will be deemed to have been duly given when (a) delivered by
hand, (b) sent by a nationally recognized overnight delivery service (receipt
requested), or (c) when received by the addressee, if sent in another manner, in
each case as follows:


If to Executive:                    If to the Bank or its affiliates:
Most Recent Address on                Renasant Bank
File with the Bank                209 Troy Street
Tupelo, MS 38802
Attn: General Counsel
scorban@renasant.com


or to such other addresses as a party may designate by notice to the other
party.
    
7.11    Successors; Assignment. This Agreement is personal to Executive and
shall not be assigned by him without the prior written consent of the Bank. This
Agreement will inure to the benefit of and be binding upon the Bank, its
affiliates, successors and assigns, including, without limitation, any person,
partnership, company, corporation or other entity that may acquire substantially
all of the Bank’s assets or business or with or into which the Bank may be
liquidated, consolidated, merged or otherwise combined. This Agreement will
inure to the benefit of and be binding upon Executive, his heirs, estate,
legatees and legal representatives. Any payment due to Executive hereunder shall
be paid to his surviving spouse, or if Executive is not survived by a spouse, to
his estate after his death.


7.12    Severability. Each provision of this Agreement is intended to be
severable. In the event that any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable,
the same shall not affect the validity or enforceability of any other provision
of this Agreement, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision was not contained herein. Notwithstanding the
foregoing, however, no provision shall be severed if it is clearly apparent
under the circumstances that the parties would not have entered into this
Agreement without such provision.


7.13    Withholding. The Bank or an affiliate may withhold from any payment
hereunder any federal, state or local taxes required to be withheld.


7.14    Survival. Notwithstanding any provision of this Agreement to the
contrary, the obligation of the Bank to make any payment or provide any benefit
as of Executive’s Separation Date under Section 4 or 5 hereof shall survive the
termination or expiration of this Agreement, as the case may be. The covenants
imposed on Executive under Section 6 hereof shall remain operative and in full
force and effect in accordance with their terms, regardless of the expiration or
termination of this Agreement or Executive’s separation from employment
hereunder. The parties further agree that the provisions of this Section 7 shall
survive the termination or expiration of this Agreement for any reason.




11



--------------------------------------------------------------------------------

EXECUTION DOCUMENT






7.15    Waiver. The failure of either party to insist in any one or more
instances upon performance of any terms or conditions of this Agreement will not
be construed as a waiver of future performance of any such term, covenant, or
condition and the obligations of either party with respect to such term,
covenant or condition will continue in full force and effect.


7.16     Code Section 409A. To the extent applicable, the parties intend that
this Agreement shall be interpreted and construed in a manner consistent with
the applicable provisions of Code Section 409A, including any regulations or
other guidance promulgated thereunder. For purposes thereof: (a) each payment
under this Agreement shall be treated as a separate payment; (b) the exclusions
for short-term deferrals and payments on account of involuntary termination of
employment shall be applied to the fullest extent applicable; (c) payments to be
made upon a termination of employment or on account of Executive’s Separation
Date that are deemed to constitute deferred compensation within the meaning of
Code Section 409A shall be made upon Executive’s “separation from service” as
determined thereunder; (d) any reference herein to the termination of
Executive’s employment or to Executive’s termination date or words of similar
import shall mean and be deemed to refer to the date of his “separation from
service” within the meaning of Code Section 409A; (e) if Executive is a
“specified employee” within the meaning of Code Section 409A, payments that are
deemed to constitute deferred compensation within the meaning of Code Section
409A and that are payable on account of Executive’s separation from service,
shall be delayed for six months as required under Code Section 409A, and shall
be made when first permitted, without liability for interest or loss of
investment opportunity thereon; (f) to the extent they constitute deferred
compensation within the meaning of Code Section 409A, all reimbursements and
in-kind payments to be provided hereunder during one calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; and (g) any reimbursement of an eligible
expense shall be made promptly after proper substantiation of such expenses, but
in no event later than the last day of the calendar year following the calendar
year in which the expense was incurred and the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for any other benefit.


7.17     Construction. The language in all parts of this Agreement shall be
construed as a whole, according to fair meaning, and not strictly for or against
any party. In drafting this Agreement, Executive has been represented by counsel
of Executive’s choosing, and the terms of this Agreement have been fully
negotiated by the parties hereto. The parties agree that, in the event of any
ambiguity, this Agreement should not be construed against the Bank solely as a
result of being drafted by counsel for the Bank.


7.18     Execution. This Agreement may be executed in any number of separate
counterparts, each of which when so executed shall be deemed to be an original,
and all of which taken together shall constitute one and the same agreement.
Facsimile or “PDF” transmissions of any executed original document and/or
retransmission of any executed facsimile or “PDF” transmission shall be deemed
to be the same as the delivery of an executed original.




Signature Page to Follow


12



--------------------------------------------------------------------------------

EXECUTION DOCUMENT








THIS EXECUTIVE EMPLOYMENT AGREEMENT has been executed by the parties hereto as
of the dates set forth below, to be effective as provided herein.


RENASANT BANK                    EXECUTIVE


By: /s/ C. Mitchell Waycaster                 /s/ Curtis J.
Gabardi                
Its: President                        Curtis J. Gabardi
Date:     July 1, 2017                    Date:     June 29,
2017                


Exhibit A – Retention Shares
Exhibit B - Form of Waiver and Release









EXHIBIT A
RENASANT CORPORATION
RETENTION AWARD


Your Retention Award is made in consideration of the terms of paragraph 3.3 of
that certain Employment Agreement by and between you and Renasant Bank,
effective as of the date on which the transactions under that certain Agreement
and Plan of Merger by and among Renasant Corporation (the “Company”), Renasant
Bank, Metropolitan BancGroup, Inc. and Metropolitan Bank, are consummated (your
“Employment Agreement”), the terms of which are incorporated herein by this
reference.


Effective as of the effectiveness of your Employment Agreement, the Board of
Directors of Renasant Corporation (the “Company”) has awarded to you 5,000
shares of the Company’s common stock, $5.00 par value per share, under the
Company’s 2011 Long-Term Incentive Compensation Plan, as amended (the “Plan”)
(your “Retention Award”), such shares to be issued in book entry form. The terms
and conditions of your Retention Award are set forth herein and are qualified in
their entirety by the terms of the Plan.


1.    Definitions. As used herein:


a.    “Forfeiture Restrictions” shall mean a prohibition on the sale,
assignment, transfer, pledge, hypothecation, mortgage or disposition of the
shares represented by your Retention Award.


b.    “Retention Period” shall mean the period commencing as of the Effective
Date and ending on December 31, 2018.


Otherwise, capitalized terms used herein shall have the meanings ascribed to
them in the Plan.


2.    Settlement. At the end of the Retention Period, your Retention Award shall
vest, the Forfeiture Restrictions shall lapse, and your Retention Award shall
otherwise be settled, provided that you have then been continuously employed by
Renasant Bank and are not in breach of the terms of your Employment Agreement as
of such date.


3.    Shareholder Rights. During the Retention Period, you shall possess the
right the right to vote the shares represented by your Retention Award and to
receive dividends in respect of such shares as and when declared by the
Company’s Board of Directors.


4.    Separation From Service. If you Separate From Service (as defined in the
Plan) before the end of the Retention Period, the number of shares of Common
Stock representing the portion of your Retention Award that is not yet settled
(the “Remaining Shares”) will be forfeited to and cancelled by the Company,
without any compensation or payment. Notwithstanding the foregoing, if your
separation is involuntary by the Bank, without Cause (as such terms are defined
your Employment Agreement), you die or become Disabled (as defined in the Plan)
during the Retention Period, your Retention Award shall
vest, the Forfeiture Restrictions shall lapse, and your Retention Award shall
otherwise be settled, provided that you have then been continuously employed by
Renasant Bank and are not in breach of the terms of your Employment Agreement as
of such date.


5.    Change in Control. If a Change in Control (as defined in the Plan) is
consummated during the Retention Period, your Retention Award will vest and be
settled as of the earlier of: (a) the end of the Retention Period; or (b) the
date of your Permitted Separation. The term “Permitted Separation” means that,
during the 24-month period following the consummation of a Change in Control,
your Separation From Service is involuntary, other than on account of Cause
(including Good Reason as contemplated under the Plan). For avoidance of doubt,
nothing contained herein is intended to otherwise modify the provisions of
paragraph 4 hereof, which will be applicable in the event of your separation,
other than a Permitted Separation, following a Change in Control.


6.    Additional Provisions. Your Retention Award and Common Stock issued
hereunder are subject to the following additional provisions:


a.    The terms of the Plan, some of which have been omitted.


b.    Common Stock issued hereunder may bear such legends as the Committee or
the Company deems necessary or appropriate, whether to comply with applicable
federal or state securities laws or to reflect the terms of this Notice or the
Plan.


c.    Your Retention Award shall not be subject to the “Further Holding Period”
imposed under paragraph 9.15 of the Plan.




RENASANT CORPORATION


/s/ E. Robinson McGraw            
E. Robinson McGraw
Its: Chief Executive Officer    
Date: July 1, 2017



















EXHIBIT B
[FORM OF] WAIVER AND RELEASE
Notice Date:
Separation Date:


THIS WAIVER AND RELEASE (the “Release”) is made in consideration and as a
condition of the receipt of the separation payments described in that certain
Employment Agreement entered into by and between Renasant Bank (with its
parents, subsidiaries, affiliates, divisions and operating units, collectively,
the “Bank”), and Curtis J. Gabardi (“Executive”), first effective as of the
Effective Date (as defined therein) (the “Employment Agreement”), the
sufficiency of which is acknowledged (the “Consideration”).


1.    Executive understands that signing this Release is an important legal act;
in connection with such execution, Executive:


a.
Acknowledges that he has been advised to consult an attorney before signing this
Release and that Executive has done so.



b.
That he has 21 calendar days after the Notice Date (above) to consider whether
to sign this Release, without alteration, and return it to the Bank in
accordance with the notice provisions set forth in the Employment Agreement, and
that if he executes and delivers this Release before the expiration of the
21-day period, Executive will be deemed to have waived the balance of the
period. Executive agrees that any negotiation or modification of this release
shall not extend such 21-day period.



c.
Acknowledges that he has been given an opportunity to review this Release, that
he fully understand its provisions, and that he has voluntarily entered into
this Release.



d.
Understands that he may revoke this Release by providing written notice to the
Bank by hand delivery or by U.S. mail, postage prepaid in accordance with the
notice provisions of Executive’s Employment Agreement, during the seven-day
period following its execution; thereafter, this Release shall be irrevocable.
Executive acknowledges that if he revokes this Release, the Bank shall have no
obligation to provide the Consideration, and that the Bank shall have no
obligation to pay the Consideration until this Release shall become irrevocable
in accordance with its terms.



e.
Acknowledges that payment of the Consideration is voluntary on the part of the
Bank and is not required by any legal obligation of the Bank, other than under
the terms of the Employment Agreement and this Release.



f.
Agrees that if this Release is not executed and delivered to the Bank before the
end of the 21-day period described in subsection b hereof, the Bank’s obligation
in respect of the payment of the Consideration shall be deemed void and of no
effect.



g.
Agrees that this Release shall not be executed and delivered to the Bank before
Executive’s Separation Date (above).



2.    Executive, on his behalf and on behalf of his heirs, successors and
assigns (collectively, the “Releasing Parties”), hereby releases and discharges
the Bank, including their respective past, present, or future parents,
subsidiaries and affiliates, regardless of the form of entity in which
maintained, shareholders, officers, directors, managers, members, owners,
agents, trustees, administrators, insurers, attorneys, employees, and employee
benefit plans or funds and fiduciaries, including any predecessors, successors
and/or assigns thereto (collectively, the “Parties Released”), from any claims,
demands, causes of action and liabilities of any kind (including attorneys’ fees
and costs), whether based in law or equity, whether contractual, common-law,
statutory, federal, state, local, or otherwise, whether known or unknown, and
whether arising by reason of any act, omission, transaction or occurrence, which
the Releasing Parties had, may now have, or hereafter may have, against the
Parties Released up to and including the date of the execution of this Release,
other than the claims expressly retained as provided in Section 3 below. Without
limiting the generality of the foregoing, the Releasing Parties hereby
specifically release and discharge the Parties Released from:


a.
Any claims relating to Executive’s employment with Parties Released, including
any consideration payable with respect thereto or the termination thereof, the
terms and conditions of such employment, employee benefits related to such
employment, and Executive’s separation from such employment, and/or any of the
events relating, directly or indirectly, to or surrounding such separation,
including, but not limited to, claims for discriminatory, wrongful or
retaliatory discharge, breach of contract, tort, defamation, slander, and
emotional distress; and



b.
Any claims of discrimination, harassment, whistle blowing or retaliation in
connection with Executive’s employment, whether arising under federal, state or
local law, including, without limitation, all claims arising under Title VII of
the Civil Rights Act of 1964, as amended, the Americans with Disabilities Act,
the Civil Rights Act of 1991, the Reconstruction Era Civil Rights Act of 1866,
42 USC §§ 1981-86, as amended, the Rehabilitation Act of 1973, the Equal Pay
Act, the Family and Medical Leave Act, the Employee Retirement Income Security
Act of 1974, as amended, the Sarbanes-Oxley Act of 2002, the Age Discrimination
in Employment Act of 1967, as amended, and the Older Workers’ Benefit Protection
Act of 1990, as amended.



3.    Notwithstanding the generality of Section 2 hereof, Executive does not
waive or release: (a) any right or claim arising after the date on which
Executive executes this Release; (b) ordinary claims for benefits accrued and
vested or due as of his Separation Date or thereafter under any benefit plan
subject to ERISA or other benefit plan or arrangement sponsored and maintained
by the Bank; (c) any compensation or benefit due to him under the Employment
Agreement on account of his separation; and (d) any claim for compensation due
under applicable law that cannot be waived as a matter of policy.


4.    Should any of the provisions set forth in this Release be determined to be
invalid by a court or other tribunal of competent jurisdiction, it is agreed
that such determination shall not affect the enforceability of other provisions
of this Release.


5.    Nothing contained herein shall be deemed to prevent Executive from filing
a charge or complaint, including a challenge to the validity of this Release,
with the Equal Employment Opportunity Commission (“EEOC”), or from participating
in any investigation or proceeding conducted by the EEOC; provided that
Executive understands and agrees that he shall not be entitled to any damages or
other type or form of award relating to any event that occurred prior to his
execution of this Release.


6.    Executive further agrees that in the event of his material breach of this
Release, in addition to any other legal or equitable remedy, the Company shall
be entitled to recover any payments made under the Employment Agreement, subject
to any restrictions on such recovery or as may be imposed under applicable law
or as may be required to ensure that this Release is and remains valid and
enforceable.
7.    Executive agrees that the general provisions of Section 7 of his
Employment Agreement, including the arbitration provisions thereof, shall be
deemed incorporated herein by this reference and shall be and remain in full
force and effect.




CURTIS J. GABARDI                    WITNESS:


By:                         


Date:                             Print Name:                     


Date:                         






13

